Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered September 9, 1999, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 25 years to life and 5 to 15 years, respectively, unanimously affirmed.
Defendant’s claim that the court erred in providing a read-back that was broader than the jury’s request is unreviewable because the record does not reveal what testimony was read to the jury (People v Rivera, 247 AD2d 286, lv denied 91 NY2d 976; People v Rodriguez, 223 AD2d 504, lv denied 88 NY2d 853; People v Fernandez, 215 AD2d 234, 235, affd 88 NY2d 777). Thus, it cannot be determined to what extent, if any, the readback exceeded the jury’s request. Moreover, defense counsel participated in the process of selecting testimony to be read back, and raised no objection after the completion of the readback.
To the extent that defendant’s arguments are reviewable, we find that the court meaningfully responded to the jury’s note (see, People v Malloy, 55 NY2d 296, 303, cert denied 459 US 847). The court reasonably interpreted the note and no clarification thereof was necessary. Even were we to infer, based on the colloquy between the court and counsel concerning the meaning of the note, that the readback went beyond the note to the extent defendant presently assumes, we would find no prejudice (see, People v Mariera, 219 AD2d 496, 497, lv denied 87 NY2d 923).
*274We perceive no basis for a reduction of sentence. Concur— Andidas, J.P., Buckley, Sullivan, Ellerin and Lerner, JJ.